                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                     AT WINCHESTER

   UNITED STATES OF AMERICA                       )
                                                  )        Case No. 4:20-cr-3
   v.                                             )
                                                  )        Judge Travis R. McDonough
   RICHARD STEIN                                  )
                                                  )        Magistrate Judge Susan K. Lee
                                                  )


                                               ORDER



           Magistrate Judge Susan K. Lee filed a report and recommendation (Doc. 141)

  recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty plea as to

  Count Two of the six-count Indictment; (2) accept Defendant’s guilty plea as to Count Two; (3)

  adjudicate the Defendant guilty of Count Two; (4) defer a decision on whether to accept the

  revised plea agreement until sentencing; and (5) order that Defendant remain in custody until

  sentencing in this matter after his bond was revoked. Neither party filed a timely objection to the

  report and recommendation. After reviewing the record, the Court agrees with Magistrate Judge

  Lee’s report and recommendation. Accordingly, the Court ACCEPTS and ADOPTS the

  magistrate judge’s report and recommendation (Doc. 141) pursuant to 28 U.S.C. § 636(b)(1) and

  ORDERS as follows:

        1. Defendant’s motion to withdraw his not guilty plea as to Count Two of the Indictment is

           GRANTED;

        2. Defendant’s plea of guilty to Count Two is ACCEPTED;

        3. Defendant is hereby ADJUDGED guilty of Count Two;




Case 4:20-cr-00003-TRM-SKL Document 156 Filed 12/11/20 Page 1 of 2 PageID #: 740
     4. A decision on whether to accept the revised plea agreement is DEFERRED until

        sentencing; and

     5. Defendant SHALL REMAIN in custody until sentencing in this matter which is

        scheduled to take place on December 18, 2020 at 2:00 p.m. [EASTERN] before the

        undersigned.

        SO ORDERED.


                                           /s/Travis R. McDonough
                                           TRAVIS R. MCDONOUGH
                                           UNITED STATES DISTRICT JUDGE




Case 4:20-cr-00003-TRM-SKL Document 156 Filed 12/11/20 Page 2 of 2 PageID #: 741
